RESOLUCIÓN
Vista la Moción Solicitando Reinstalación, presentada por el Sr. Claudio R. Prieto el 12 de julio de 2004 y, exami-nadas las respectivas comparecencias del Colegio de Abo-gados, del Procurador General y de la Oficina de Inspec-ción de Notarías (ODIN) —en las que dichos organismos expresaron no albergar objeción alguna en cuanto a dicha moción— se autoriza su reinstalación al ejercicio de la abogacía.

Publíquese.

*529Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Rivera Pérez no intervinieron.
0Fdo.) María I. Colón Falcón Subsecretaría del Tribunal Supremo